1

2

3

4                                 UNITED STATES DISTRICT COURT
5                                        DISTRICT OF NEVADA
6                                                   ***
7     UNITED STATES OF AMERICA,                          Case No. 2:16-cr-00328-JCM-GWF
8                                           Plaintiff,             ORDER
9            v.
10    BENIYIHIA HEBBAR,
11                                        Defendant.
12

13          Presently before the court is the matter of United States v. Hebbar, case number 2:12-cr-

14   00328-JCM-GWF.

15          Defendant Beniyahia Hebbar’s hearing for revocation of supervised release is currently

16   scheduled on April 4, 2019, at 10:30 a.m. (ECF No. 142). On April 1, 2019, defendant filed a

17   motion to dismiss the petition to revoke defendant’s supervised release. (ECF No. 153). To

18   provide the parties with an opportunity to properly brief defendant’s motion, the court will

19   continue defendant’s revocation hearing to April 30, 2019, at 10:30 a.m.

20          IT IS HEREBY ORDERED that defendant Beniyahia Hebbar’s revocation hearing is

21   rescheduled to April 30, 2019, at 10:30 a.m.

22          DATED THIS 3rd day of April 2019.

23

24                                                         JAMES C. MAHAN
                                                           UNITED STATES DISTRICT JUDGE
25

26
27

28
